 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8    SABLE SMITH,

 9                                   Plaintiff,             CASE NO. C18-1672-RSL

10            v.
                                                            ORDER RE: APPLICATION TO
11    NICCOLLAS BLACKWELL,                                  PROCEED IN FORMA PAUPERIS

12                                   Defendant.

13

14          Because plaintiff does not appear to have funds available to afford the $400.00 filing fee,

15   plaintiff financially qualifies for in forma pauperis (IFP) status pursuant to 28 U.S.C. § 1915(a)(1).

16   Therefore, plaintiff’s IFP application (Dkt. 1) is GRANTED.             However, the undersigned

17   recommends review under 28 U.S.C. § 1915(e)(2)(B). The Clerk of the Court is directed to send

18   a copy of this Order to plaintiff and to the assigned District Judge.

19          DATED this 28th day of November, 2018.

20

21                                                         A
                                                           Mary Alice Theiler
22                                                         United States Magistrate Judge

23


     ORDER RE: IFP APPLICATION
     PAGE - 1
